DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 18 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from two separate claims to provide structure from those two claims, such as “one encased pipe according to claim 13” and/or “heat reservoir insulation composite according to claim 14”, and also the inclusion of “and” is not in the alternative only as required.  See MPEP § 608.01(n).  Accordingly, the claim 18 not been further treated on the merits.  However, it should be noted that such would stand or fall with the limitations of claim 13, since claim 14 is canceled and claim 18 does not set forth other structure other than intended use and the limitations of claim 13 which are rejected below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, the use of extra periods such as “i.”, “ii.”, etc are considered to render the claim indefinite since a claim is only permitted to be one sentence in length and the scope is not clear whether the remaining subject matter after the first period is considered part of the claim language, thereby rendering the claim indefinite.  For purposes of speedy prosecution the examiner will treat the claim as all possible subparagraphs are part of claim 3, and to correct such it is recommended that the extra periods be replaced by “)” as applicant’s did in claim 1.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “at least one matrix material”, and the claim also recites “in particular an adhesive” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, line 5, the recitation of “-4” is considered indefinite where it is not clear to what this is referring, for example -4 what, or whether such is considered to represent EN ISO 11357-4 instead, thereby rendering the claim indefinite where the scope is not clear as to what this limitation is exactly claiming.  Also, the term “EN ISO 11357-1” appears to be reciting some form of a standard test, however, this can be considered indefinite as well when over the years the actual meaning of this term could change thereby rendering the claim indefinite when one skilled in the art would not know the meets and bounds of this limitation exactly if such is subject to change.  To correct this, it is considered acceptable to list the year in parenthesis that represents the year the standard is considered to be applicable to this claim limitation.   For speedy prosecution such will be considered as the standard from the year the application was filed.  
In claim 5, the use of extra periods such as “wt.” is considered to render the claim indefinite since a claim is only permitted to be one sentence in length and the scope is not clear whether the remaining subject matter after the first period is considered part of the claim language, thereby rendering the claim indefinite.  For purposes of speedy prosecution the examiner will treat the claim as all language after the first period is part of the sentence, and to correct such it is recommended that the extra periods be remove since it is not needed to identify “wt” as an abbreviation and would remove any confusion.  

Regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The phrase “such as” appears twice in claim 8, lines 3 and 4, and should be corrected so that it is clear what the metes and bounds of the claim are and what are actual limitations.

Regarding claim 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The phrase “such as” appears in claim 10, line 12, and should be corrected so that it is clear what the metes and bounds of the claim are and what are actual limitations.

Regarding claim 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The phrase “such as” appears in claim 11, line 3, and should be corrected so that it is clear what the metes and bounds of the claim are and what are actual limitations.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “a metal pipe”, and the claim also recites “in particular a brass pipe” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “a plastic pipe”, and the claim also recites “in particular a PVC pipe” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation “a metal pipe”, and the claim also recites “in particular a brass pipe” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation “a plastic pipe”, and the claim also recites “in particular a PVC pipe” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Claim 18 depends from claim 14, which has been canceled by pre-amendment, and therefore the scope of the claim is indefinite when it is unclear what limitations are provided from a canceled claim.  As set forth above this claim is not being addressed on its merits with respect to prior art, however, the examiner is pointing out this rejection to speed up prosecution so that both problems can be corrected in any subsequent amendment.  

In claims 1, 12, and 13 recite that the matrix material “is not a thermal insulation material”, however, this is considered to be a negative limitation which can be found to be indefinite when it is not clear what actual structure is being claimed when the language is claiming what it is not, and it is not always clear what limitations are encompassed when referring to them in negative terms, where such would make the meets and bounds of the limitation unclear at this time without further discussion and clarification, especially when essentially all materials would have some potential to insulate against heat unless they were specifically designed to have positive heat transfer properties, and it is not clear that all materials showing some form or amount of thermal insulation should be excluded as well or whether only ones having intentional thermal insulative properties are being claimed, thereby rendering the claims indefinite for this reason.  For speedy prosecution the examiner will treat this limitation as in general just refer to materials specifically designed to have thermal insulation properties.  It should also be noted that just because a phase change material such as aerogels are known to have insulative properties and may make a layer that contained this material have insulative properties does not transfer that property to any matrix material that makes up the remaining portion of the layer.  

Any remaining claims not specifically rejected above are rejected due to their dependence upon a rejected claim for the same reasons the claim they depend from is found indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9, 11-13, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlisle (WO 2011/161472).  The reference to Carlisle discloses the recited method for maintaining the temperature of fluid media in pipes, even in the event that the fluid media flow is interrupted (abstract), wherein the pipes are suitable for building and home technology, building construction as well as chemical and process facilities (this is merely intended use where the insulation is capable of use on any type of pipes, and the oil industry can be considered a chemical and/or process facility), the method comprising the steps of:

a) a first step of producing a heat reservoir layer (20; layer is formed of a PCM material that can store heat which would make it a reservoir; pg 6, third full paragraph) , the heat reservoir layer (20) comprising at least one latent heat reservoir material (52; the PCM material; pg 8, last full paragraph) and at least one matrix material (51; pg 8, last full paragraph), wherein, if the latent heat reservoir material  is present in the matrix material in micro-encapsulated form (pg 8, last full paragraph microballoon 52 encapsulates the PCM material, and since they are micro balloons would micro-encapsulate the PCM material), the matrix material (51) is not a thermal insulation material (the reference does not seem to identify the matrix material as having any specific thermal insulating properties), and
b) a second step in which the heat reservoir layer (20) is either:
b1) is arranged around a pipe (11,11A) and then the pipe is covered by the heat reservoir layer (20; fig 2; pg 6 third full paragraph) is encased by the thermal insulation material (22; pg 6, third full paragraph), whereby an encased pipe (fig 2) is obtained, wherein the pipe (4) is produced from one material type and is thus a pipe having one layer and does not comprises pipelines or pipes for the petroleum or natural gas industry (this is not necessarily met by the reference, however such is more intended use and a negative limitation that would not directly affect the structure of the article itself or lead to any structural difference in the article), or
b2) the heat reservoir layer (20; pg 6 third full paragraph) is brought into contact with the thermal insulation material (22; pg 6, third full paragraph), whereby a reservoir insulation composite is obtained (fig 2), and then the pipe (11; 11A) is encased by the heat reservoir layer (20) of the damper- insulation composite (20) comes to rest between the pipe (11,11A; pg 6, third full paragraph) and the thermal insulation (22).   Specifically the reference at least teaches option b2.  
With regards to claim 6, the latent heat reservoir material (2) has a melting point between -182°C and +175°C (pg 7, sets forth a melting point of 57 degrees C, in the list just prior to the last partial paragraph).  
With respect to claim 9, this claim lists a large list of materials for the pipe, and the reference sets forth on page 5, second last full paragraph, that the pipe 11 is typically made of steel which meets one of the materials listed in claim 9.
With respect to claim 11, such requires the heat reservoir insulation composite is present in the form of a closable pipe shell, which may optionally be surrounded by a film such as a fibre-reinforced protective film (note this last portion is optional therefore it is not required of the reference to teach, such only needs to teach a closable pipe shell and figure 2 shows a closed pipe shell 20 which is thereby closable in some manner since the claim language is not specific on what structure constitutes  the closable shell).  

With respect to claim 12, a heat reservoir insulation composite suitable for building and home technology and for process facilities, the method comprising the steps of: a first step including producing a heat reservoir layer (20; discussion above for claim 1), heat reservoir layer (20) comprising at least one latent heat reservoir material (PCM material discussed above for claim 1) and at least one matrix material (51; see above claim 1), wherein, if the latent heat reservoir material is present in the matrix material (51) in micro-encapsulated form (52; see above discussion that 52 is a microballoon thereby being a micro construction that encapsulates the PCM material; pg 8, last full paragraph), the matrix material (51) is not a thermal insulation material (the reference does not state matrix material 51 has any thermal insulation properties and therefore is considered to not be a thermal insulation material), and
a second step, in which the heat reservoir layer (20) is brought into contact with ihermal insulation material (22 is thermal insulation and fig 2 shows reservoir layer 20 is in contact with layer 22 of thermal insulation), whereby a heat reservoir insulation composite is obtained (seen in fig 2 to be a final product where layers 20 and 22 combined can be considered as a composite structure).

	With respect to claim 13, an encased pipe obtained by (see above claims 1 and 12 discuss the same method steps and would result in the same final product pipe achieved by the method steps discussed in detail above for the same reasons): a first step including producing a heat reservoir layer (20), the heat reservoir layer (20) comprising at least one latent heat reservoir material (PCM or phase change material discussed above) and at least one matrix material (51; see above; pg 8, last full paragraph), wherein, if the latent heat reservoir material (PCM) is present in the matrix material (51) in micro-encapsulated form (micro balloons 52 encapsulate the PCM material; see above), the matrix material (51) is not a thermal insulation material (as set forth above 51 matrix material is not specifically identified as being a thermal insulation material), and
a second step, in which the heat reservoir layer (20) is arranged around a pipe (11,11A; see discussion above) covered by the heat reservoir layer (20) is encased by the thermal insulation material (22; see above), whereby an encased pipe (fig 2) is obtained, wherein the encased pipe is suitable for building and home technology and for process facilities (this is merely intended use where the insulation is capable of use on any type of pipes, and the oil industry can be considered a chemical and/or process facility), wherein the pipe (11,11A) is preferably a glass pipe, a metal pipe, in particular a brass pipe, steel pipe; or a plastic pipe in particular a PVC pipe, acrylic glass, polyurethane, polycarbonate, polybutadiene, or composite material (pg 5 second last full paragraph identifies the pipe can be made of steel).  

With respect to claim 17, such sets forth a pipe in general having the construction that is achieved by the method steps in claims 1, 12, and 13 above and for the same reasons would lead to a pipe of the same construction, specifically, a pipe encases by the heat reservoir insulation composite (fig 2, pipe 11,11A surrounded by a composite of layers 20,22) and suitable for building and home technology and for process facilities (this is merely intended use where the insulation is capable of use on any type of pipes, and the oil industry can be considered a process facility), wherein the pipe is encase by the heat reservoir insulation composite according to claim 12 (see the discussion above of claim 12 and how it meets the claim limitations) so that the heat reservoir layer of the heat reservoir insulation composite (20 as discussed above) comes to rest between the pipe (11,11A) and the thermal insulation layer (22, see discussion above and fig 2), wherein the pipe is preferably a glass pipe, a metal pipe, in particular a brass pipe, steel pipe; or a plastic pipe in particular a PVC pipe, acrylic glass, polyurethane, polycarbonate, polybutadiene, or composite material (as set forth above pg 5, second last paragraph discusses the pipe 11 is made from steel).  

With respect to claim 18, such is not being addressed on the merits with respect to a prior art rejection due to improper multiple dependency, but as set forth above the reference would meet this structure in the same manner should any future response correct the improper multiple dependency.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlisle in view of Janoff (WO 02/16733).  The reference to Carlisle discloses all of the recited structure and method as set forth above with the exception of providing at least one side of the heat reservoir layer with a cover layer which can include a large list of materials.  The reference to Janoff discloses that it is old and well known in the art to provide a pipe 12 for use in the oil industry (the same field of endeavor as Carlisle) with a layer 16 formed of a phase change material having a specific melting point to take advantage of latent heat (abstract) to transfer to the fluid to maintain its temperature (the same essential function of the heat reservoir layer and material used, PCM, for that layer in Carlisle) can be provided in a housing (18; abstract; pg 4 line 7 to pg 5 line 18) where such housing is provided as a thermoplastic sheet containing the PCM material (which thereby teaches a plastic laminate film which claim 2 lists as one possible material to use).  It would have been obvious to one skilled in the art to modify the heat reservoir layer in Carlisle by providing such with a cover layer which can be made from a plastic laminate film as suggested by Janoff where such would provide a protective layer that would protect the heat reservoir layer from damage, thereby reducing repair and replacement costs.
Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlisle in view of Chomard (WO 02/062918).  The reference to Carlisle discloses all of the recited structure with the exception of a method step selected from one of many steps set forth in claim 3 for forming the heat reservoir layer; and what type of latent heat reservoir material is used (claim 7 has a large list as well of PCM type materials used in latent heat reservoirs). The reference to Chomard discloses that it is old and well known in the art to form a phase change material  (PCM; which is the same field of endeavor of PCM’s used in Carlisle) of specific materials including paraffin, fatty acid, and alcohols are known PCM materials which can be used for insulation systems used on pipes (abstract), and that such can be formed of a mixture of materials to result in a gelled consistency neutral state for the material (abstract; thereby teaching it is known to provide the PCM layer in the form of a gel is known which meets option iv: of claim 3).  It would have been obvious to one skilled in the art to modify the PCM material used in the latent heat reservoir material of Carlisle to be provided in a gel form in the neutral state as suggested by Chomard, where such is a known consistency used for the PCM material used in a layer provided on a pipe where such would insure the material could change phases and yet still be more easily controlled since a gel material is less likely to be lost to dripping or flow of some type thereby reducing the chance the PCM material is lost, thereby reducing the effect of the material in the layer of Carlisle and premature failure of the layer; and to select the PCM material used in Carlisle from paraffin, fatty acid, and alcohols as suggested by Chomard where such are taught as known PCM materials used in the art of layers provided on pipe systems, where such teaches known expected results of using this type of PCM material on a pipe and achieve the necessary effects known of each of these materials, and where such would be cheaper than other more complex materials thereby saving money.
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlisle.  The reference to Carlisle discloses a similar material which may have the same properties as the materials in applicants layer (to meet the requirements of claim 4)  for the same reasons since such is a material property, however, the reference is not specific on this specific capacity of the material; and does not set forth the percentages of each material used to form the heat reservoir layer.   It is considered that these are merely choices of mechanical expedients and it would have been obvious to one skilled in the art to modify the material used in the heat reservoir layer of Carlisle to meet specific temperature ranges and standard used to test the material to insure it meets specific requirements would only require routine experimentation to optimize the material to meet specific design requirements to insure that the material functioned as needed and would only require routine skill in the art to optimize, where one skilled in the art would want to insure the material met the desired heat reservoir properties to insure in functioned properly while meeting specific design and safety requirements to insure it does not fail or cause harm due to failure as such is an obvious choice of mechanical expedients.  It also is considered obvious to one skilled in the art to modify the amounts of the materials used to form the reservoir layer to meet the design needs as well, where the large ranges claimed in claim 5 suggest they are not critical to functioning other than meeting a range that would be capable of providing a needed amount of heat reservoir property and that such would not require any more than routine experimentation by one skilled in the art to optimize the material to meet the desired amount of heat storage needed by the reservoir properties of the layer to insure it functions in such a way as it is designed to function when interruptions in flow occur as such is merely a choice of mechanical expedients to design such so that it functions for its desired function without failure and thereby protects the system from failure when interruptions in flow occur.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlisle in view of D’ Souza (2010/0126618).  The reference to Carlisle discloses all of the recited structure with the exception of the specific type of matrix material used.  The reference to D’ Souza discloses that it is old and well known in the art to form a layer with microballoons  or microspheres in layers 14,16 provided on a pipe [0028], where the microspheres are dispersed in a matrix type material of polymeric material and that such polymeric material which is the matrix type material can be formed of thermoplastics such as polyolefins (which are known polymer forms of olefins) or can include epoxy (which is a known adhesive; [0040]).  It would have been obvious to one skilled in the art to modify the matrix material used to hold microspheres or microballoons provided with insulation materials (such as the PCM material in Carlisle or the air in D’ Souza) to be formed of a polymer base on olefinic monomers, such as olefins of which polyolefins are such, or an adhesive such as epoxy, as suggested by D’ Souza where such is a known type of matrix material used in pipe covering layers that contain microspheres, which is the same field of endeavor and would lead to predictable results, and would be desired based on the desired properties for the layer especially when used in underwater applications to help prevent damage to the pipe from the water (see [0001]). 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlisle in view of Barrall (6403180).  The reference to Carlisle discloses all of the recited structure with the exception of giving the specific type of thermal insulation material used in the thermal insulation layer.  The reference to Barrall discloses that it is old and well known in the art to form a thermal insulation layer 11 over another layer having insulative properties 10, can be provided on a pipe 7 and are known in the art to be formed of various materials which can include aerogel (a PCM material), glass wool, mineral wool, cork, perlite, and urethane foam (col 4, lines 8-37).  It would have been obvious to one skilled in the art to modify the thermal insulation layer of Carlisle by using any known type of insulation material including glass wool, mineral wool, cork, perlite, or urethane foam when covering another layer which could include a PCM material such as an aerogel provided around a pipe as suggested by Barrall where such teaches the same field of endeavor of insulation layers on pipes, and expected results of using known insulation materials for an outer layer which can include specific materials known to be used as thermal insulation for pipes and that such would provide cheaper insulation materials over others that could be selected and would still provide the desired amount of insulation properties for a pipe.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Suzuki, Ramaswamy, Hallwood, Best, Dizon, Watanabe, Schippl, Colvin, Buckley, and Janoff disclosing state of the art insulation systems for pipes some including PCM materials which can provide a latent heat reservoir effect to the pipe insulation system.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH